Exhibit 10(A)(3)

 

 


As of April 3, 2011


Mr. Nicholas D. Trbovich, Jr.
28 Tanglewood Drive, West
Orchard Park, NY 14127


Dear Mr. Nicholas D. Trbovich, Jr.:


You and Servotronics, Inc. (the “Company”) are parties to an Amended Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company.  This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006, July 6, 2007, July 9, 2008, December 31, 2008, July 2, 2009, February 22,
2010, July 2, 2010 and July 22, 2010 and any and all other relevant amendments
(the “Amended Agreement”).


This letter will also confirm your agreement and that of the Company by action
of the Board of Directors on April 3, 2011 to Amend Paragraph 1 of the Amended
Agreement to delete “December 31, 2016” and insert in its place “December 31,
2017” subject to your acceptance which will be indicated by your signature
below.


If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.


Very truly yours,


SERVOTRONICS, INC.


/s/ Bernadine E. Kucinski


Bernadine E. Kucinski,
Assistant Corporate Secretary.




ACCEPTED AND AGREED
 

             
/s/ Nicholas D. Trbovich, Jr.
 
As of April 3, 2011    Nicholas D. Trbovich, Jr.    Date                   

 